Exhibit 10.4
SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of December 23, 2009 by and between Mexoro Minerals Ltd., an entity organized
under the laws of Mexico (the “Company”), and Mario Ayub (“Purchaser”).
WHEREAS, Purchaser has entered into an Cancellation of Debt and Release
Agreement with the Company, dated as of the date hereof (the “Release
Agreement”), pursuant to which the parties have agreed to enter into this
Agreement; and
WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, shares of common stock of the
Company and warrants to purchase shares of common stock of the Company as herein
described according to the terms and subject to the conditions hereinafter set
forth.
NOW, THEREFORE, in consideration for the mutual promises and covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:
1. Number of Shares and Price Per Share. The Purchaser hereby agrees to purchase
from the Company and the Company agrees to sell to Purchaser (a) 386,666 shares
of the Company’s Common Stock, no par value per share (the “Shares”), and
(b) 193,333 warrants to purchase shares of the Company’s Common Stock (the
“Warrants”, and along with the Shares, the “Securities”), for an aggregate
purchase price of $116,000 (the “Purchase Price”). The Purchase Price for the
Securities will be paid through the Purchaser’s cancellation hereby of
indebtedness in an amount equal to $116,000 due to Purchaser as set forth in the
Release Agreement. The closing of the sale and purchase of the Securities shall
occur immediately upon execution of this Agreement.
2. Legends. All certificates representing any Securities subject to the
provisions of this Agreement shall have endorsed thereon the following legends:
(a) “THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH
RULE 144 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT
SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION
AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.”
(b) Any legend required to be placed thereon under applicable state securities
laws.

 

 



--------------------------------------------------------------------------------



 



3. Representations and Warranties. In connection with the proposed purchase of
the Securities, the Purchaser hereby agrees, represents and warrants as follows:
(a) The Purchaser is purchasing the Securities solely for the Purchaser’s own
account for investment and not with a view to, or for resale in connection with,
any distribution thereof within the meaning of the Securities Act.
(b) The Purchaser realizes that Purchaser’s purchase of the Securities will be a
highly speculative investment, and Purchaser is able, without impairing
Purchaser’s financial condition, to hold the Securities for an indefinite period
of time and to suffer a complete loss of Purchaser’s investment.
(c) The Company has disclosed to the Purchaser that:
(i) The sale of the Securities has not been registered under the Securities Act,
and the Securities must be held indefinitely unless a transfer of it is
subsequently registered under the Securities Act or an exemption from such
registration is available, and that the Company is under no obligation to
register the Securities;
(ii) The Company will make a notation in its records of the aforementioned
restrictions on transfer and legends.
(d) The Purchaser is aware of the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer
thereof (or an affiliate of such issuer), in a non-public offering subject to
the satisfaction of certain conditions, including among other things: the resale
occurring not less than six months from the date the Purchaser has purchased and
paid for the Securities and the availability of certain public information
concerning the Company.
(e) Without in any way limiting the Purchaser’s representations and warranties
set forth above, the Purchaser further agrees that the Purchaser shall in no
event make any disposition of all or any portion of the Securities which the
Purchaser is purchasing unless and until:
(i) There is then in effect a registration statement under the Securities Act (a
“Registration Statement”) covering such proposed disposition and such
disposition is made in accordance with said Registration Statement; or
(ii) The Purchaser shall have (1) notified the Company of the proposed
disposition and furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and (2) if reasonably
requested by the Company, furnished the Company with an opinion of the
Purchaser’s own counsel to the effect that such disposition will not require
registration of such shares under the Securities Act, and such opinion of the
Purchaser’s counsel shall have been concurred in by counsel for the Company, and
the Company shall have advised the Purchaser of such concurrence.

 

2



--------------------------------------------------------------------------------



 



4. “Market Stand-Off” Agreement. Purchaser hereby agrees that in connection with
any underwritten public offering by the Company, during the period of 90 days
following the effective date of the Registration Statement of the Company filed
under the Securities Act with respect to such offering, he or she will not, to
the extent requested by the Company and such underwriter, directly or indirectly
sell, offer to sell, contract to sell (including, without limitation, any short
sale), grant any option to purchase, pledge or otherwise transfer or dispose of
(other than to donees who agree to be similarly bound) any securities of the
Company held by him or her at any time during such period except common stock
included in such registration. If requested by such underwriter, Purchaser
agrees to execute a lock-up agreement in such form as the underwriter may
reasonably propose.
5. Transfers in Violation of Agreement. The Company shall not be required (i) to
transfer on its books any Securities of the Company which shall have been sold
or transferred in violation of any of the provisions set forth in this Agreement
or (ii) to treat as owner of such shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such shares shall have been
so transferred.
6. Miscellaneous.
(a) Further Instruments. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
(b) Notice. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given (i) upon personal delivery, (ii) when sent by
confirmed facsimile, if sent during normal business hours of recipient, or if
not, then on the next business day, or (iii) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the party
to be notified at the address as set forth on the signature pages hereof or at
such other address as such party may designate by ten (10) days advance written
notice to the other parties hereto.
(c) Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon the Purchaser, the Purchaser’s heirs,
executors, administrators, successors and assigns.
(d) Applicable Law; Entire Agreement; Amendments. This Agreement shall be
governed by and construed in accordance with the laws of the State of California
as it applies to agreements between California residents, entered into and to be
performed entirely within California and constitutes the entire agreement of the
parties with respect to the subject matter hereof superseding all prior written
or oral agreements, and no amendment or addition hereto shall be deemed
effective unless agreed to in writing by the parties hereto.
(e) Right to Specific Performance. The Purchaser agrees that the Company shall
be entitled to a decree of specific performance of the terms hereof or an
injunction

 

3



--------------------------------------------------------------------------------



 



restraining violation of this Agreement, said right to be in addition to any
other remedies available to the Company.
(f) Severability. If any provision of this Agreement is held by a court to be
invalid, void or unenforceable, the remaining provisions shall nevertheless
continue in full force and effect without being impaired or invalidated in any
way and shall be construed in accordance with the purposes and tenor and effect
of this Agreement.
(g) Counterparts; Facsimiles. This Agreement may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument and such counterparts may be delivered via facsimile.
(h) California Corporate Securities Law. THE SALE OF THE SECURITIES THAT ARE THE
SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO THE
QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE
QUALIFICATION BY SECTIONS 25100, 25102, OR 25105 OF THE CALIFORNIA CORPORATIONS
CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON
THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

                          “PURCHASER”       “COMPANY”    
 
                        MARIO AYUB       MEXORO MINERALS LTD.       /s/ Mario
Ayub       By:   /s/ George Young                      
Signature
              Title:   President    
Address:
              Address:   Mountain View Center    
 
 
 
                   
 
                  12303 Airport Way    
 
 
 
                   
 
                  Suite 200    
 
                  Broomfield, CO 80021    

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

 